Flory, District Judge.
In this action, plaintiff-appellant, Joseph T. Buras, sought to quiet the title in himself to one acre of land in the southwest comer of Section 1, Township 12 North, Range 10 East of the 6th P.M., Sarpy County, Nebraska. He owned the other 159 acres in the quarter section, and *837had used the acre as pasture since 1957. The defendant school district, appellee, was the record titleholder to the acre that had formerly been used as a school site. In 1957 the improvements were sold and removed. The trial court dismissed plaintiff’s petition. We affirm.
Section 25-202, R. R. S. 1943, so far as pertinent here, provides: “An action for the recovery of the title or possession of lands, tenements or hereditaments, or for the foreclosure of mortgages thereon, can only be brought within ten years after the cause of action shall have accrued; Provided, no limitation shall apply to the time within which any county, city, town or village, or other municipal corporation, may begin an action for the recovery of the title or possession of any public road, street, alley or other public grounds, or city or town lots.” (Italics supplied.)
We construe the terms “other municipal corporation” and “other public grounds” to apply to school districts and their lands.
Affirmed.